NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                          FILED
                            FOR THE NINTH CIRCUIT                           DEC 22 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

PAUL MOSELEY,                                    No. 15-35210

              Plaintiff-Appellant,               D.C. No. 3:14-cv-05802-RJB

 v.
                                                 MEMORANDUM*
CITIMORTGAGE INC.,

              Defendant-Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert J. Bryan, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Paul Moseley appeals pro se from the district court’s judgment dismissing

his action alleging state and federal claims arising from defendant’s alleged

improper failure to discharge his mortgage loan. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim under Federal Rule of Civil Procedure 12(b)(6), and we may affirm on any

ground supported by the record. Hooks v. Kitsap Tenant Support Servs., Inc., 816

F.3d 550, 554 (9th Cir. 2016). We affirm.

      The district court properly dismissed Moseley’s claim under Washington

Uniform Commercial Code § 3-603 because Moseley is neither an indorser nor an

accommodation party under the deed of trust, and because a personal check with

“ETF Only” written on it does not constitute an unconditional tender. See Wash.

Rev. Code § 62A.3-603(b) (“If tender of a payment of an obligation to pay an

instrument is made . . . and the tender is refused, there is a discharge, to the extent

of the amount of the tender, of the obligation of an indorser or accommodation

party having right of recourse with respect to the obligation to which the tender

relates.” (emphasis added)); id. § 62A.3-204(b) (defining “indorser”); id.

§ 62A.3-419 (discussing “accommodation party”); see also Wash. Rev. Code

§ 62A.3-106(a) (“[A] promise . . . is unconditional unless it states . . . an express

condition to payment . . . .”); Jones v. Best, 950 P.2d 1, 6-7 (Wash. 1998) (en banc)

(“We have held that tender of the amount due must be unconditional in order to

stop interest from running.”).

      We lack jurisdiction to consider the district court’s award of attorney’s fees.

See Hunt v. City of Los Angeles, 638 F.3d 703, 719 (9th Cir. 2011) (“[A]


                                            2                                     15-35210
supplemental notice of appeal is required for us to have jurisdiction over an

attorney fees issue that becomes final subsequent to the initial notice of appeal.”

(citation and emphasis omitted)).

      Moseley’s motion to strike CitiMortgage’s answering brief, filed on

November 9, 2015, and request for a mandatory judicial notice, filed on December

4, 2015, are denied.

      AFFIRMED.




                                           3                                    15-35210